As filed with the Securities and Exchange Commission on September 22, 2009 Registration No.333-160958 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 AMENDMENT No. 1 to Form S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 INTERNATIONAL STEM CELL CORPORATION (Exact name of registrant as specified in its charter) Delaware 20-4494098 (State or other jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code number) Identification No.) 2595 Jason Court
